UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-7657


KORELL ROBERT FLOYD BATTLE, a/k/a Korell Battle,

                  Plaintiff - Appellant,

             v.

SHERIFF JAMES R. METTS, Lexington County Detention Center,
LCDC; SERGEANT SCOTT MCDERMOTH, Lexington County Detention
Center; CAPTAIN O’NIEL, a/k/a Captain O’Neill, Lexington
County Detention Center; SERGEANT BATES, Lexington County
Detention Center,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.    G. Ross Anderson, Jr., District
Judge. (8:07-cv-00466-GRA)


Submitted:    January 15, 2009               Decided:   January 22, 2009


Before MOTZ and      SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Korell Robert Floyd Battle, Appellant Pro Se. Daniel C. Plyler,
DAVIDSON & LINDEMANN, PA, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Korell      Robert    Floyd          Battle     appeals    the     district

court’s    order   accepting      the    recommendation          of   the    magistrate

judge     and   denying     relief      on       his   42   U.S.C.    § 1983     (2000)

complaint.      We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.         Battle v. Metts, No. 8:07-cv-00466-GRA (D.S.C.

July 8, 2008).       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the   court     and   argument         would    not   aid   the    decisional

process.

                                                                               AFFIRMED




                                             2